Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 12/15/2021 has been entered and considered by the examiner.
Drawings
The drawings filed on 12/01/2020, has been accepted for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is/are rejected under 35 U.S.C. 112(b), because the claims recite limitations such as " mathematically rotating ...” it is unclear how the “mathematically” is be perform and/or process, because the specification fail to provide (i.e. algorithm or equation that is associated with the “mathematically”. Therefore, it is unclear how the rotating the coated region around a microneedle tip's central axis to form a solid of revolution is process “mathematically”.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
For examination purposes the examiner has assumed that as long as prior art comprises coated region around a microneedle tip and/or the microneedle coated partial or in its entirety, then it can be assumed the system/method will anticipates or would obviously perform the claimed process/system, and the claimed limitations would be met.

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (JP 2017161487 A, Applicant cited reference and Translation).

Regarding claim 1, Ishibashi discloses a process/method of making a microneedle array (figs. 1-80) comprising:
providing a microneedle array [par. 0061] having a plurality of microneedles (MNA) of a desired shape [pars. 0063 and 0115];
an illumination unit (50) illuminating at least a portion of said microneedle array (MNA) implicitly that comprises at least one microneedle [par. 0062] and/or (page 3); 
imaging unit (10) includes CCD capturing an observed image of said at least one microneedle using an optical device [par. 0062] and/or (page 3); 
an image processing unit (62) electronically processing said observed image and determining at least one shape parameter (needle verticality) for said at least one microneedle [par 0067, 0115] and/or (page 4); 
determining whether the shape is abnormal or not is process of accepting said microneedle array if said at least one shape parameter is within an acceptable range [pars. 0062-63] and/or (page 3); determining whether or not the shape is an appropriate shape result is thereby providing a microneedle array that comprises a known shape of the plurality of microneedles.
As to claims 2-3, Ishibashi also discloses a method that is implemented using limitations such as, wherein said at least one microneedle is coated with a material [pars. 0063-65] and/or (page 3)

As to claims 4-5, Ishibashi further discloses a method that is implemented using limitations such as, wherein the step of illuminating further comprises an illumination unit (50) (pages 3 and 7) illuminating with a directed light source (claim 4); and wherein the light source projects light (LS) through the microneedle array (MNA) at an acute angle (tilt angle θ) of between about 100 and 750 to a surface of the microneedle array (claim 5) (see pages 8-9), as can be seen in (fig. 1C) [par. 0131]
As to claims 6-7, Ishibashi also discloses a method that is implemented using limitations such as, wherein the observed image is at least one shadow projected onto a surface of the microneedle array from said at least one microneedle (claim 6); and  wherein said shadows from said at least one microneedle do not project onto neighboring microneedles (claim 7) is performed by the optical arrangement of depicted (fig. 1C) [par. 0131],  and is included in the process that optical images focused at respective positions in the inspection target area are imaged in accordance with the Scheinproof principle, and in the process that by forming an image that does not overlap between microneedles or has little overlap so as not to hinder the appearance inspection (see pages 23-24).
As to claim 8, Ishibashi also discloses wherein the optical device comprises a 2D array camera [par. 0062] (see page 3).
As to claims 11 and 17, Ishibashi also discloses a method that is implemented using limitations such as, wherein the step of electronically processing control unit 60 includes an image processing unit 62 said observed image and determining shape parameter further comprises calculating the difference between a theoretical shape of an individual microneedle and an observed shape of the individual microneedle (claim 11); and wherein the shape parameter is at least one of microneedle height, width, angle, spacing, base area, or combinations thereof (claim 17) [par. 0115](see pages 3-4 , 23-24).

As to claim 16, Ishibashi further discloses a structure that is use in a method/process that is implementing limitations such as, wherein the step of determining an amount of material on said at least one microneedle is process of estimating the coated amount from the difference, and determine whether or not an appropriate amount of application has been performed. In this case, if the film thickness is almost uniform, the coating amount is calculated from the average value of the film thickness. If the film thickness is not uniform, the cross-sectional area is calculated from the difference between before and after the coating. The application amount may be calculated from the area (pages 2-3 and 23-24) further comprises; 
defining a coated region from a shadow a dark area or shape produced by a body coming between rays of light and a surface of an individual microneedle using a light receiving element and a light receiving sensor, and a CCD, a CMOS, or the like; 
mathematically rotating the coated region around a microneedle tip's central axis to form a solid of revolution using rotary stage STG (pages 13-14); 
estimating the coated amount from the difference, and determine whether or not an appropriate amount of application has been performed and/or based on calculated from the difference between before and after (pages 3-4), and determining/calculating shape and/or shape parameter(s) such as (height, width, thickness) (pages 3-4, 23-24) anticipates limitations such as, calculating an amount of a first material comprising the solid of revolution; calculating an amount of a second material comprising an underlying microneedle structure for the coated region; subtracting is estimating amount from the difference the amount of the second material from the first material; thereby determining the amount of said material on said at least one microneedle.
For the purposes of clarity, Ishibashi discloses of calculating the coating amount without destroying the entire amount of the inspection object, anticipates calculating various material on said inspection object (page 4) (i.e. microneedle).
As to claims 18 and 19, Ishibashi discloses an apparatus/ process (figs. 1A, 1C and 16) [par. 0061-0065] for inspecting a microneedle array comprising: 
an optical device (CCD); 
an illumination unit (50) includes a light source; and 
a microneedle array is (MNA) comprising a plurality of microneedles with a material coating on at least one microneedle [pars. 0063 and 0115].
For the purpose of clarity, the method claim 19 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus claim 18 as rejected above as being anticipated by Ishibashi.
As to claim 20, Ishibashi also discloses wherein the observed image by imaging unit (10) is at least one microneedle (MN) with at least one microneedle shadow a dark area or shape produced by a body coming between rays of light and a surface (image) projected on a surface of the microneedle array (MNA)[pars. 0062](see page 3).





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2017161487 A, Applicant cited reference and Translation).

Ishibashi teaches of the process of claim 1, comprising, control unit 60 includes an image processing unit 62, wherein the image processing unit 62 performs extraction on the optical image, and determines whether the image is normal or abnormal after comparison with a reference form registered in advance (pages 9-10), an optical arrangement of depicted (fig. 1C) [par. 0131] for observing and performing image inspection of a microneedle array MNA as shown in FIGS. 2A and 2B, wherein a light receiving sensor, and a CCD, a CMOS, or the like is used (page 3).  Ishibashi further teaches of process of forming an image that does not overlap between microneedles or has little overlap so as not to hinder the appearance inspection (see pages 23-24), and estimating based on amount from the difference, and determine whether or not an appropriate amount of application has been performed and/or based on calculated from the difference between before and after (pages 3-4), and determining/calculating shape and/or shape parameter(s) such as (height, width, thickness) (pages 3-4 , 23-24). 
Ishibashi fail to teach the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 7, 9-10 and 12-15, such as, wherein said shadows from said at least one microneedle do not project onto neighboring microneedles (claim 7); wherein the optical device comprises a 1D linescan camera (claim 9);  wherein the optical device is positioned above the microneedle array and a linear line from the optical device through the microneedle array is normal to the array (claim 10); wherein the observed image is an 8-bit to 16-bit grayscale image comprising said at least one microneedle with at least one microneedle shadow projected on a and further comprising a blob extraction algorithm to isolate an individual microneedle shadow (claim 15).
However, even though, Ishibashi fail to teach the constructional changes in the method of claim 1, as that claimed by Applicants claims 7, 9-10 and 12-15, the constructional changes differences are considered obvious design variation and alternative in order to improve accuracy of the appearance inspection, and further improve the reliability of the appearance inspection, as per teachings of Ishibashi (pages 23-24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ishibashi as desired appropriate such as in the manner set forth in applicant's claims 7, 9-10 and 12-15 in order to improve the quality determination as to whether the shape is abnormal and/or in order to determine the presence/absence of an abnormality in the inspection object through image processing, and/or determines whether the image is normal or abnormal after comparison with a reference form registered in advance, in view of Ishibashi disclosure above, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art process/method of making a microneedle array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).